UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7560



ROBERT M. HOWARD-PINSON,

                                            Petitioner - Appellant,

          versus


ARMY CLEMENCY & PAROLE BOARD,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-01157-CMH)


Submitted:   April 25, 2007                   Decided:   May 1, 2007


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert M. Howard-Pinson, Appellant Pro Se. Steven Michael Ranieri,
Brian Eugene Bentley, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert M. Howard-Pinson appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 (2000) petition

challenging his military convictions.   We have reviewed the record

and find no reversible error.     Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by the

district court.   See Howard-Pinson v. Army Clemency & Parole Bd.,

No. 1:05-cv-01157-CMH (E.D. Va. filed July 10, 2006 & entered July

11, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -